Citation Nr: 1041805	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  98-00 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for the 
service-connected posttraumatic stress disorder (PTSD).    

2.  Entitlement to a rating in excess of no percent prior to July 
6, 2000 and in excess of 20 percent beginning on July 6, 2000 for 
the service-connected residuals of a left shoulder separation.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of a left middle finger fracture. 

4.  Entitlement to an increased compensable rating for the 
service-connected chronic prostatitis.  

5.  Entitlement to an increased compensable rating for service-
connected dyshydrotic eczema.   

6.  Entitlement to service connection for claimed heart disease.   

7.  Entitlement to service connection for a claimed diabetes 
mellitus type II.    

8.  Entitlement to service connection for claimed spinal 
stenosis.  

9.  Entitlement to service connection for a claimed skin 
carcinoma.  

10.  Entitlement to service connection for claimed hepatitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to July 1954 
and from May 1958 to January 1962.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from ratings decisions of the RO.

The Board remanded the case to the RO for additional development 
in May 2006 and July 2007.  

The Veteran previously had presented testimony at a hearing with 
a Veterans Law Judge in 2003.  Subsequently, that Veterans Law 
Judge left employment with the Board.  A transcript of the 2003 
hearing is not associated with the Veteran's claims folder.  

The Board offered the Veteran another opportunity for a hearing.  
The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in March 2007.  A transcript of 
the hearing is associated with the Veteran's claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for heart disease and spinal 
stenosis are addressed in the REMAND portion of this document and 
are being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  The service-connected paranoid schizophrenia is shown to have 
been manifested by a disability picture that more nearly 
approximated that of total social and industrial inadaptability 
for the period of the appeal.   

2.  Beginning on July 6, 2000, the service-connected residuals of 
a left (minor) shoulder separation are shown to have been 
manifested by complaints of pain with left arm abduction ranging 
from 30 degrees to 90 degrees, left arm forward flexion ranging 
from 70 to 135 degrees, and x-ray evidence of mild arthritis in 
the acromioclavicular joint, without objective evidence of 
ankylosis or impairment of the humerus, clavicle, or scapula.

3.  The service-connected residual left middle finger fracture is 
shown to be manifested by some limited motion with pain without 
evidence of favorable or unfavorable ankylosis.   

4.  The service-connected chronic prostatitis currently is not 
shown to have been symptomatic or otherwise productive of 
residual urinary or voiding dysfunction during the period of the 
appeal. 

5.  The service-connected dyshydrotic eczema is shown to have 
been manifested by involvement of .5 percent of exposed area or 
the entire body with no more than topical therapy being required.  

6.  The Veteran is shown to have manifested complaints or 
findings of diabetes mellitus type II or skin cancer in service 
or for many years thereafter.  

7.  The currently demonstrated diabetes mellitus is not shown to 
be due any event or incident of his active service or to have 
been caused or aggravated by the service-connected schizophrenia.   

8.  The currently demonstrated skin cancer is shown to be due to 
any event or incident of his active service or to have been 
caused or aggravated by a service-connected disability. 

9.  The Veteran currently is not shown to suffer from hepatitis 
or related liver dysfunction that can be causally linked to any 
event or incident of his active service or to a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent schedular 
rating for the service-connected PTSD have been met for the 
period of the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9203 (1996);38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9203 (2009).   

2.  The criteria for the assignment of a 20 percent disability 
rating for the service-connected residuals of a left shoulder 
separation beginning on August 20, 1996 are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a including 
Diagnostic Code 5201 (2009). 

3.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected residuals of a 
left shoulder separation have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a including 
Diagnostic Code 5201 (2009).

4.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected residuals of a left middle 
finger fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a including Diagnostic Code 5226 (2009). 

5.  The criteria for the assignment of a compensable rating for 
the service-connected chronic prostatitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115(a), 4.115(b) 
including Diagnostic Code 7527 (2009). 

6.  The criteria for the assignment of a compensable rating for 
the service-connected dyshydrotic eczema have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.118 including Diagnostic Code 7806 (2009). 

7.  The Veteran's disability manifested by diabetes mellitus type 
II is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have been 
incurred therein; nor is it proximately due to or the result of 
the service-connected schizophrenia or other service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).  

8.  The Veteran's disability manifested by skin cancer is not due 
to disease or injury that was incurred in or aggravated by active 
service; nor may any be presumed to have been incurred therein; 
nor is any proximately due to or the result of the service-
connected disability .  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.303 (2009).  

9.  The Veteran does not have a disability manifested by 
hepatitis due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided VCAA notice 
letters to the Veteran in September 2001, October 2001, January 
2007, and December 2009.    

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection and increased ratings, as well as what information and 
evidence must be provided by the Veteran and what information and 
evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The January 2007 and December 2009 letters 
provided the Veteran with notice of the laws regarding degrees of 
disability or effective dates.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  

The VA treatment records dated from 1960 to 2009 have been 
associated with the claims folder.  The RO made attempts to 
obtain Social Security Administration (SSA) records, but these 
records were apparently destroyed.   

The medical records from the Veteran's private physicians are 
associated with the claims folder.  Other hospital records are 
also associated with the claims folder.  There is no identified 
relevant evidence that has not been submitted.  

The Veteran previously had presented testimony at a hearing in 
2003 with a Veterans Law Judge who has since left the Board.  A 
transcript of the 2003 hearing is not associated with the 
Veteran's claims folder.  

The Veteran was offered another opportunity for a hearing and 
presented testimony at such a proceeding before the undersigned 
Veterans Law Judge in March 2007.  A transcript of the hearing is 
associated with the Veteran's claims folder.  

Thus, the Board finds that, although the 2003 hearing transcript 
is lost, the Veteran was provided with another hearing before the 
Board.  A transcript of that proceeding is of record.  

Thus, the Veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  Thus, there is no 
prejudice to the Veteran in the Board's considering this case on 
its merits at this time.  

The Veteran underwent VA examinations in 1996, 1997, 2002 and 
2010  in order to obtain medical evidence as to the severity of 
the Veteran's service-connected schizophrenia, left middle finger 
disability, left shoulder disability, prostatitis and eczema.  

A VA examination has not been performed to obtain a medical 
opinion as to the issues of service connection for diabetes 
mellitus, hepatitis or skin carcinoma. However, such additional 
action is not required.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed, the Board finds that there is no reasonable 
possibility that further assistance in the form of an examination 
with medical opinion would aid in substantiating any of these 
claims.  

There is no competent evidence of any of the claimed disabilities 
in service or a current diagnosis of hepatitis.  As such, there 
is sufficient evidence to decide each of the identified claims.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).
   
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  


II.  Entitlement to an Increased Disability Rating for 
Schizophrenia

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Effective November 7, 1996, the diagnostic criteria pertaining to 
mental disorders were revised.  Given the change in law, while VA 
may consider the old criteria for the entire period during which 
the appeal has been pending, it may only consider the new 
criteria from November 7, 1996.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  
 
Under the provisions of Diagnostic Code 9203, which were in 
effect prior to November 7, 1996, when the attitudes of all 
contacts except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
result in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent rating is assigned.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Where the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment, a 70 percent rating is warranted.  Id.

In order for a veteran to be awarded a 100 percent schedular 
evaluation under the former Diagnostic Code 9203, in effect prior 
to November 7, 1996, he must be totally isolated in the 
community, or exhibit totally incapacitating psychoneurotic 
behavior equating to a profound retreat from mature behavior, or 
be demonstrably unable to obtain or retain employment.  He only 
need meet one of these criteria.  Johnson v. Brown, 7 Vet. App. 
95 (1994). 

The revised rating criteria for the rating mental disorders reads 
as follows:

A 100 percent rating requires total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation  or own name.  

A 70 percent rating requires occupational 
and social impairment, with deficiencies in 
most areas, such as work, school, family 
relations judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9203 (2009).  

The Court has held that Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  Id.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Under the revised criteria for rating psychiatric disorders, the 
basis for a 100 percent schedular rating is a finding of total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004).  

The Board finds based on thorough review of the record that the 
service-connected schizophrenia, paranoid type, is productive of 
a disability picture that more closely resembles that of total 
social and occupational impairment for the period of the appeal .  
Thus, a 100 percent rating is not warranted under the revised 
rating criteria.    

The January 2010 VA psychiatric examination report indicates that 
the GAF score for impairment due to the schizophrenia was 50 and 
indicative of serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  

The VA examiner found that the schizophrenia caused a moderately-
severe level of impairment.  The Veteran continued to have 
delusional thoughts, disorganized thought process, a history of 
auditory hallucinations and a preoccupation with various 
delusions.  

The VA examiner opined that the Veteran's schizophrenia precluded 
substantially gainful employment and that the severity of the 
psychiatric symptoms made unlikely that the Veteran would become 
employable at any future time.  

However, the examiner also stated that the Veteran had stable 
relationships with his wife and daughter.  The examination report 
indicates that the Veteran has been married since 1954.  He 
described his relationship with his wife as good.  

The Veteran also reported that he had a daughter and their 
relationship was good.  He also kept in touch with his sister-in-
law who lived nearby and had some friends.  There was no evidence 
of total social impairment.  The examiner opined that the level 
of severity of the schizophrenia was the same as upon examination 
in 2002.  

There is evidence of some impairment of thought processes, but no 
gross impairment, impairment in communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of close 
relatives, own occupation or own name.  

The January 2010 VA examination report indicates that upon mental 
status examination, the Veteran was appropriately dressed and 
groomed.  He was fully oriented.  His thought processes were 
coherent, but perservated.  The examiner indicated that the 
Veteran had significant delusions but he denied hallucinations.  
There were no dissociative symptoms, compulsive or ritualistic 
behavior, obsessive thoughts, or impairment in thought process.   

The earlier January 2002 VA psychiatric examination report 
indicates that the GAF score due to the schizophrenia ranged from 
55 to 60, which was indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The VA examiner indicated that the Veteran's condition was 
essentially unchanged since the last examination in 1996.  The 
examiner stated that the Veteran was not acutely psychotic.  
While there was paranoid ideation and somatic preoccupation, the 
Veteran was in contact with reality.  See also the October 1996 
VA psychiatric examination report.  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for a rating in excess of 70 
percent for the service-connected schizophrenia under the 
provisions of the revised rating criteria.  

However, the Board finds that a 100 percent rating is warranted 
under the former rating criteria prior to August 20, 1996 since 
the medical evidence shows that the Veteran had total 
occupational impairment due to the schizophrenia since 1996.  

The June 1996 VA examination report notes that the examiner found 
the Veteran to have severe, chronic paranoid schizophrenia.  The 
examiner determined that the Veteran was not competent for VA 
purposes.  

The VA examiner found the Veteran to have severe occupational 
functioning difficulties.  Subsequent VA examination reports 
indicate that the examiners concluded that the schizophrenia was 
unchanged.  The 2002 VA examination report notes that the 
examiner found the Veteran likely to remain unemployed due to the 
schizophrenia.  

The examiner who performed the 2010 VA examination opined that 
the Veteran's schizophrenia precluded substantially gainful 
employment and that the severity of the Veteran's psychiatric 
symptoms made it unlikely that the Veteran would become 
employable at any future time.  

The Board finds that the evidence of record demonstrates the 
requisite objective manifestations for a 100 percent disability 
evaluation for the schizophrenia on the basis of total 
occupational impairment under the former provisions of Diagnostic 
Code 9203 from August 20, 1996 (the date of receipt of the 
increased rating claim).  See Johnson, supra.  

Thus, on this record, an increased, schedular rating higher than 
70 percent for the service-connected schizophrenia is warranted. 


III.  Entitlement to an Increased Disability Rating for 
Residuals of a Left Shoulder Separation

Legal Criteria

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement 
than normal, more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  38 
C.F.R. § 4.45.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

The regulations also provide that where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.

Under Diagnostic Code 5201, limitation of motion of the arm, a 20 
percent rating is assigned when there is limitation of motion of 
the major arm at shoulder level. A 30 percent rating is warranted 
when there is limitation of motion of the major arm midway 
between the side and shoulder level.

Under Diagnostic Code 5202, other impairment of the humerus, a 
minimum 20 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate 
deformity, or for recurrent dislocation of the scapulohumeral 
joint with infrequent episodes of dislocation at the 
scapulohumeral joint and guarding of movement at the shoulder 
level.  

A 30 percent evaluation is warranted for impairment of the major 
extremity caused by malunion resulting in marked deformity or for 
recurrent dislocation of the scapulohumeral joint with frequent 
episodes of dislocation and guarding of all arm movements.  

A 50 percent evaluation is assigned where there is fibrous union.  

A 60 percent evaluation is warranted for nonunion or a false 
flail joint, and a maximum 80 percent evaluation is warranted for 
loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2009). 

A 40 percent disability evaluation is warranted when there is 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, zero degrees to 90 degrees 
in external rotation, and zero degrees to 90 degrees in internal 
rotation.  38 C.F.R. § 4.71, Plate I (2009).


Analysis

In reviewing the entire record, the Board finds the evidence to 
support the assignment of a 20 percent rating for the service-
connected left shoulder disability, beginning on August 20, 1996, 
the date of the claim for increase.  

The medical evidence shows that the Veteran is right-hand 
dominant; therefore, his left shoulder is his minor upper 
extremity.  See the VA examination report dated in June 1996.  

The evidence shows that, from August 20, 1996, the left shoulder 
disability had been manifested by complaints of pain and some 
evidence of functional loss of the left shoulder that more 
closely resembled that of limitation of movement to a point 
midway between the side and shoulder level.  

The June 1996 VA examination report in this regard showed that 
abduction of the left shoulder was limited to 30 degrees and 
forward flexion was to about 45 degrees.  The Veteran had 
discomfort with motion.  There was tenderness of the left 
shoulder, anteriorly.   

A March 1999 VA x-ray report showed that the Veteran had mild 
degenerative changes in the left acromioclavicular joint and 
shoulder with some spurring.  

A December 2000 VA treatment record indicates that the Veteran 
had abduction of the left arm to 40 degrees and forward flexion 
to 70 degrees.  Muscle strength for the left arm was 3-4/5.  An 
X-ray examination showed no obvious fractures or dislocation.  
The assessment was that of left shoulder subacromial impingement 
with rotator cuff tear.  Physical therapy was recommended.  

An April 2001 VA treatment record notes that the Veteran had 
complaints of pain in the left shoulder. 

A February 2002 VA examination report indicates that the Veteran 
reported having an aching sensation in the left shoulder that 
increased with activity.  He denied having surgery on the left 
shoulder but stated that he has steroid injections.  

The examination revealed left-sided weakness of the trapezius 
muscles, shoulder girdles, biceps and triceps.  Abduction of the 
left arm was to 90 degrees, and forward flexion was to 135 
degrees.  

The Veteran reported having pain, and there was evidence of 
guarding and tensing on range of motion of the left arm.  The 
assessment was that of mild degenerative joint disease of the 
left acromioclavicular joint with calcific tendonitis.  

The January 2010 VA examination report indicates that the Veteran 
reported having constant pain in the left shoulder with motion.  
He reported having flare-ups of pain in the shoulder daily.  He 
also reported having constant weakness and periodic stiffness.  
He reported no locking, deformity, instability or giving way. He 
reported no decreased endurance, effusion, swelling, heat, or 
redness.  He reported no tenderness or drainage.  The Veteran 
treated the pain by taking aspirin with no significant relief.  
He had had no surgeries or hospitalizations for the left 
shoulder. 

An examination revealed tenderness to palpation, medially and 
laterally along the joint line.  There was no evidence of 
swelling, redness or obvious deformities.  Forward elevation 
(flexion) of the left arm was to 90 degrees.  

Abduction of the left arm was to 90 degrees with pain at 90 
degrees.  There was evidence of weakness, decreased endurance and 
easy fatigability with repetitive motion of the left shoulder.  

The examiner indicated that the repetition did not change the 
degrees or increase the pain.  An X-ray examination showed no 
fractures or dislocations.  There were mild arthritis changes in 
the acromioclavicular joints.     

The Board finds that the evidence of record supports the 
assignment of a 20 percent rating for the service-connected 
residuals of the left shoulder separation, beginning on August 
20, 1996.  

The medical evidence for this time period shows that the left 
shoulder disability is manifested by a functional loss that more 
closely resembles that of limitation of motion of the left arm at 
a point midway between the side and shoulder level to the 
shoulder level.  Plate I of 38 C.F.R. § 4.71a indicates that 
motion to midway between the side and shoulder was 45 degrees and 
motion to the shoulder level was 90 degrees.  

The medical evidence shows that abduction of the left arm ranged 
from 30 degrees to 90 degrees.  Flexion of the left arm ranged 
from 70 degrees to 135 degrees.  The Board finds that for the 
time period from August 20, 1996 to July 5, 2000, the criteria 
has been met for a 20 percent rating under Diagnostic Code 5201, 
and the claim for an increased rating is granted to the extent.       

In reviewing the entire record, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent for the service-connected left 
shoulder disability for any time during the period of the appeal.  

As discussed, the VA examination reports do not show evidence of 
a limitation of motion of the left arm to 25 degrees or less from 
the side, even when pain is considered.  The VA examination 
reports note that pain was considered with range of motion 
testing.   
 
The current 20 percent rating contemplates functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.  

There is no objective evidence of any additional limitation of 
motion or functional impairment due to weakness, fatigability, 
incoordination, or lack of endurance.  The examiner who conducted 
the January 2010 VA examination noted that the Veteran did not 
have increased loss of motion with repetition even though the 
pain and weakness increased with repetition.  

On the medical evidence, there is no basis for the assignment of 
a higher rating based on additional disability due to pain, 
weakness, fatigability, weakness, or incoordination.  The Board 
finds that the current 20 percent rating contemplates any 
additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45.

In an effort to afford the Veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the shoulder.  There is no evidence of ankylosis.  
Thus, Diagnostic Code 5200 is not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Similarly, a higher rating is not warranted under Diagnostic Code 
5202, for impairment of the humerus, as there is no evidence of 
recurrent dislocation of the scapulohumeral joint or of malunion, 
nonunion, fibrous union, or loss of the head of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5202.

The Board finds that a higher disability evaluation also is not 
warranted under Diagnostic Code 5003, for degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings is rated according to limitation of motion for the 
joint or joints involved.  

As discussed, a rating in excess of 20 percent based upon 
limitation of motion of the left shoulder is not warranted under 
Diagnostic Code 5201 for the time period of the appeal.  

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for consideration of an increased rating 
on an extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected left shoulder 
disability has resulted in frequent hospitalizations or caused 
marked interference with his employment (i.e., beyond that 
already contemplated in the currently assigned evaluations).  

The Board notes that the currently assigned 20 percent disability 
rating is an acknowledgment on the part of VA that some 
interference with employment exists.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  However, there is no 
showing of marked interference in this case.  

There is showing that the disability picture is not addressed by 
the established criteria for rating shoulder disability.  The 
Board finds that the Veteran's symptoms are consistent with the 
criteria in the Rating Schedule and the Veteran's symptoms are 
normal manifestations of this disorder.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  


IV.  Entitlement to an Increased Disability Rating for 
Residuals of a Left Middle Finger Fracture

A 10 percent evaluation may be assigned for favorable or 
unfavorable ankylosis of the long finger of the major or minor 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5226.

A 20 percent evaluation may be assigned for amputation of the 
long finger of the major or minor extremity with metacarpal 
resection (more than one-half the bone lost) or proximal thereto.  
Without metacarpal resection, at proximal interphalangeal joint 
or proximal thereto, a 10 percent evaluation may be assigned. 38 
C.F.R. § 4.71a, Diagnostic Code 5154.

The provisions for rating disabilities in the individual fingers 
were amended on July 26, 2002 and made effective on August 26, 
2002.  Diagnostic Code 5226 was not revised.  Diagnostic Codes 
5228 to 5230, limitation of motion of the individual digits were 
added to the rating schedule.   

The amended provisions add a note after Diagnostic Code 5226 to 
the effect that consideration must be given to whether evaluation 
as amputation is warranted and whether an additional evaluation 
is warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  The 
amendments also added Diagnostic Code 5229 which provides the 
criteria for evaluating limitation of motion in the long finger.    

Given the change in law, VA may consider the old criteria for 
rating the middle finger for the entire period of the appeal, it 
may only consider the new criteria from August 26, 2002.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The Veteran is currently in receipt of the maximum rating for the 
disability of his left middle finger under Diagnostic Codes 5226, 
ankylosis of the long finger, and 5229, limitation of motion of 
the long or index finger.    

The January 2010 VA examination report indicates that the Veteran 
reported having no treatment for the left middle finger fracture 
since service.  He reported having constant pain and a decreased 
grip.  The evidence shows that the Veteran is right handed.  The 
Veteran did not report any effect on occupational functioning or 
activities of daily living.  

The examination revealed that grip strength on the left was 3/5.  
Metacarpophalangeal range of motion was 0 to 90 degrees with no 
weakness, decreased endurance or easy fatigability.  Repetitive 
range of motion did not increase pain.  

The distal interphalangeal and proximal interphalangeal range of 
motion was normal; there was weakness, decreased endurance, and 
easy fatigability with repetitive motion but repetition did not 
change the degree of motion or increase the pain.  There was no 
swelling, redness or obvious deformities of the left middle 
finger.  The diagnosis was that of crush injury to the left 
middle finger resolved with residual deformity and chronic pain.  

The earlier February 2002 VA examination report notes that the 
examination of the left middle finger revealed a left-sided 
weakness with hand grasping and all thumb to finger opposition.  
The Veteran was able to demonstrate rapid alternating movement 
for coordination testing.  There was full passive range of motion 
of all joints of the left middle finger.  

Active flexion of the finger was limited by 30 percent of normal 
range.  There was no tenderness to palpation of the left middle 
finger or showing of edema, erythema, obvious hypertrophy of the 
joints, or surgical scars.  

The June 1996 VA examination revealed ankylosis of the first 
interphalangeal joint of the mid finger on the left with some 
soft tissue swelling and tenderness.  The Veteran was unable to 
make a fist or touch his fingers with his thumb.   

The Board has considered whether a higher rating may be assigned 
on the basis of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, lack of endurance or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca, supra.

In light of the fact that the objective evidence of record shows 
the predominate manifestation of the Veteran's left middle finger 
disability to be pain and painful motion, the Board finds the 10 
percent rating reasonably and fairly compensates the Veteran for 
his functional loss due to pain, including increased pain on 
repetitive use and weakness.  

There is no evidence of additional limitation of motion or 
functional loss of the left middle finger due to pain, weakness, 
fatigability, incoordination, or lack of endurance or pain on 
movement.  The most recent examination shows that the Veteran had 
full passive motion of the left middle finger and limited 
metacarpophalangeal motion.  The current disability rating for 
the left middle finger takes into consideration the demonstrated 
functional loss due to pain or weakness.

There is no evidence that the service-connected left middle 
finger disability limits the motion of the other fingers of the 
left hand or interferes with the overall function of the hand.  
The 2010 VA examination report indicates that the range of motion 
of the left middle finger did not affect the remaining fingers of 
the left hand.   

Given this evidence, the Board finds that, during the pendency of 
the appeal, the Veteran's left middle finger disability has not 
met the criteria for a rating in excess of 10 percent.  

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  There is no competent evidence that the Veteran's 
service-connected left middle finger disability has resulted in 
frequent hospitalizations or caused marked interference with his 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluations).  There is no evidence that the 
left middle finger disability causes marked interference with 
employment.  See the 2010 VA examination report.  

The Board finds that the Veteran's symptoms are consistent with 
the criteria in the Rating Schedule and the Veteran's symptoms, 
including pain and painful motion, are normal manifestations of 
this disorder.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Thus, the Board finds that the disability picture is not unusual 
or exceptional and does not render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that remand of this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  


V.  Entitlement to an Increased Disability Rating for 
Chronic Prostatitis

Legal Criteria

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each of 
these symptom areas.  

Where diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes. Since the areas of 
dysfunction do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  See 38 
C.F.R. § 4.115a.

Diagnostic Code 7527, prostate gland injuries, infections, 
hypertrophy, postoperative residuals, indicates that the 
disability is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527. 

38 C.F.R. § 4.115a states that voiding dysfunction is rated as 
urine leakage, urinary frequency or obstructed voiding.  

According to the criteria for rating urine leakage listed in 38 
C.F.R. § 4.115a, a 60 percent rating is assigned for a disability 
picture requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  

A 40 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed two to four 
times per day.  

A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less than 
two times per day.  38 C.F.R. § 4.115a.

According to the criteria for urinary frequency listed in 38 
C.F.R. § 4.115a, a 40 percent rating is assigned for a disability 
picture resulting in a daytime voiding interval of less than one 
hour or awakening to void five or more times per night.  

A 20 percent rating is assigned for disability resulting in 
daytime voiding interval between one and two hours or awakening 
to void three to four times per night.  A 10 percent rating is 
assigned for disability resulting in daytime voiding interval 
between two and three hours, or; awakening to void two times per 
night.  38 C.F.R. § 4.115a.

Obstructed voiding entails ratings that range from noncompensable 
to 30 percent.  A 30 percent rating contemplates urinary 
retention requiring intermittent or continuous catheterization.  

A 10 percent rating contemplates marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased force 
of stream) with any one or combination of the following: (1) 
post-void residuals greater than 150 cubic centimeters (cc); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 10 
cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every two to three months.  A noncompensable 
rating contemplates obstructive symptomatology with or without 
stricture disease requiring dilatation one to two times per year.  
38 C.F.R. § 4.115(a).

In cases of renal dysfunction, a noncompensable rating is 
warranted for evidence of albumin and casts with history of acute 
nephritis; or, hypertension due to renal dysfunction that is non-
compensable under diagnostic code 7101.  

A 30 percent evaluation is warranted for albumin constant or 
recurring with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension at least 10 percent 
disabling under Diagnostic Code 7101.  

A 60 percent evaluation is in order for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

An 80 percent evaluation is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, 
creatinine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  

A 100 percent evaluation contemplates cases requiring regular 
dialysis, or precluding more than sedentary activity from one of 
the following: persistent edema and albuminuria; or, BUN more 
than 80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  38 C.F.R. § 4.115a.  


Analysis

The medical evidence of record attributes the current urinary 
symptoms to the diagnosis of diabetes mellitus, not the service-
connected prostatitis.  The January 2010 VA examination report 
indicates that the Veteran had no treatment for prostatitis for 
approximately 30 years and that the chronic prostatitis had 
apparently resolved.  

The examiner opined that the urinary incontinence and erectile 
dysfunction were at least as likely as not secondary to the 
diabetes mellitus.  

The February 2002 VA examination report indicates that the 
examiner indicated that he found no evidence that the prostatitis 
was an active problem.  The examiner noted that the prostatitis 
was identified as an active problem, but repeated testing showed 
that the PSA was less than 1, with values of 0.6 in April 2001.  

The examiner noted that urinalysis at the same time showed no 
evidence of infection or blood in the urine.  The examiner 
indicated that the evidence showed increasing nocturia, which was 
not necessarily related to prostatitis.  

The examiner added that another symptom that was attributed to 
prostatitis was lower abdominal pain, but the Veteran was known 
to have GI problems for which he had had extensive evaluation and 
treatment.  

The examiner opined that he saw no objective evidence that the 
prostatitis was active.  None of the charts showed evidence of 
aggravated prostatitis or any evidence of inflammation of the 
prostate at that time.  

The earlier June 1996 VA examination report notes that the 
Veteran had complaints of frequency of urination but he denied a 
recent history of pyuria, tenesmus or use of incontinent pads.  
The assessment was that of history of prostatitis, possibly 
chronic, under the care of a urologist, symptomatic.   

The Board finds that the preponderance of the evidence shows that 
the service-connected prostatitis is not currently active or 
symptomatic.  There was no competent evidence that the 
prostatitis currently caused voiding dysfunction or urinary tract 
infections.  

Thus, on this record, a compensable rating is not assignable for 
any period of the appeal.  The preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
increased ratings are not warranted.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55- 57 (1990).

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  There is no competent evidence that the Veteran's 
service-connected prostatitis has resulted in frequent 
hospitalizations or caused marked interference with his 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluations).  

There is no evidence that the service-connected prostatitis 
presents an unusual or exceptional disability picture.  The Board 
finds that the Veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Thus, the Board finds that the disability picture is not unusual 
or exceptional and does not render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
Therefore, the Board concludes that remand of this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).


VI.  Entitlement to an Increased Disability Rating for 
Dyshydrotic Eczema

Legal Criteria

Diagnostic Code 7806, for the evaluation of dermatitis or eczema, 
provides that, if the skin condition covers an area of less than 
5 percent of the entire body or exposed areas affected, and no 
more than topical therapy is required during the past 12-month 
period, a noncompensable rating is warranted.  

If at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  

A 30 percent rating requires 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas be affected, or; that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period.  

Finally, a rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118.


Analysis

The Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for the service-connected 
eczema.  

The medical evidence in this case, specifically the VA 
examinations, show that the Veteran's eczema affects less than 5 
percent of the exposed body or entire body, and the eczema 
requires no more than topical therapy in the last 12 months.  

The January 2010 VA examination report indicates that, upon 
examination, there were two small patches to the palm of the hand 
at the base of the palms, two centimeters in diameter of dry mild 
erythema macular areas with some flaking of the skin.  The 
examiner opined that the eczema affected .5 percent of the entire 
body and .5 percent of the exposed body.  

The February 2002 VA examination report indicates that there was 
dry desquamation at the very distal tip of the right thumb and at 
the borders of the left thumb nail.  The examiner noted that 
there was no evidence of other apparent lesions associated with 
eczema.  

The diagnosis was that of dry desquamation of the thumbs, 
bilaterally, and no historic documentation or treatment for 
eczema, or clinical evidence of the same at that time.  

The earlier June 1996 VA examination report indicates that 
examination of the skin revealed a mild scaling of the dorsum of 
the fingers of the left hand which did not resemble eczematoid 
dermatitis at that time and was more likely contact dermatitis.   

The medical evidence shows that the service-connected eczema 
covers an area of less than 5 percent of the entire body or 
exposed areas affected.  The evidence of record shows that no 
more than topical therapy is required during the past 12-month 
period.  See the 2010 and 2002 VA examination reports.  

The 2010 VA examination report indicates that the Veteran 
reported using clotrimazole cream 1 percent three or four times a 
day and has used it at least for the last 12 years.  

The February 2002 VA examination report indicated that the 
Veteran reported currently using glycerin cream.  Therefore, a 
noncompensable rating is warranted for the entire appeal period.

There is no evidence warranting a 10 percent rating during the 
appeal period as there is no indication that the rash affected 5 
percent but less than 20 percent of the entire body or 5 percent 
but less than 20 percent of exposed areas be affected, or; that 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for less than six weeks 
during the past twelve-month period.  

Finally, the disability picture is not so exceptional or unusual 
as to warrant a referral for an evaluation on an extraschedular 
basis.  There is no competent evidence that the Veteran's 
service-connected eczema has resulted in frequent 
hospitalizations or caused marked interference with his 
employment (i.e., beyond that already contemplated in the 
currently assigned evaluations).  

There is no evidence that the service-connected eczema presents 
an unusual or exceptional disability picture.  The Board finds 
that the Veteran's symptoms are consistent with the criteria in 
the Rating Schedule and the Veteran's symptoms are normal 
manifestations of this disorder.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

Thus, the Board finds that the disability picture is not unusual 
or exceptional and does not render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Therefore, the Board concludes that remand of this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
is not required.  Shipwash v. Brown, 8 Vet. App. 218 (1995).


VII.  Service Connection

Legal Criteria

Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if arthritis, a malignant tumor, diabetes mellitus, or 
cardiovascular disease became manifest to a degree of 10 percent 
or more within one year from the date of the veteran's 
termination of such service, that condition would be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  Such a presumption 
would be rebuttable, however, by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

During the pendency of this appeal, the provisions of 38 C.F.R. § 
3.310 were revised.  Under the former provisions, a disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected as well.  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (effective prior to 
October 10, 2006).

The Court has held that service connection can be granted for a 
disability that is aggravated by a service-connected disability 
and that compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Effective on October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury." The former 
paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph 
(c), and a new paragraph (b) was added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that "Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury.

The rating activity will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities (38 
CFR part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  
The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Diabetes Mellitus

The Veteran asserts that his diabetes mellitus is caused by the 
stress of the service-connected schizophrenia.  See the Veteran's 
February 2002 statement.  He also contends that the diabetes 
mellitus was incurred in service.  See the Veteran's testimony at 
the hearing before the Board in March 2007.  

The service treatment records for the first and second periods of 
service do not show complaints or findings of diabetes mellitus.  
The examinations in June 1953 and separation examination dated in 
July 1954 did not show a diagnosis of diabetes mellitus.  For his 
second period of service, the examination reports dated in 
January 1958, February 1958 and April 1958 also were negative for 
a diagnosis of diabetes mellitus.  

Moreover, the VA examination report dated in September 1954 does 
not show a diagnosis of diabetes mellitus.   

The Veteran completed his second period of service in January 
1962.  There is no showing of diabetes mellitus within one year 
of service separation.  The VA examination report dated in May 
1962 does not show this diagnosis.   

The medical evidence shows that diabetes mellitus was first 
detected in the early 1980's and that the Veteran did not receive 
treatment for this disease until 1997.  See a November 2006 VA 
treatment record which notes the Veteran's medical history.  The 
Board notes that this lengthy period with no evidence of 
pertinent diagnosis or treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Moreover, there is no competent evidence that relates the 
diabetes mellitus to any event or incident of the Veteran's 
service.  

The Veteran also did not provide any competent evidence which 
relates the diabetes mellitus to the service-connected 
schizophrenia.  

In fact, the competent evidence shows that there is no 
relationship between the diabetes mellitus and schizophrenia.  

In a January 2002 VA psychiatric examination report, a VA 
psychologist opined that there was no causal relationship between 
the schizophrenia and diabetes mellitus.  The  VA examiner 
indicated that there was no research literature that documents 
such casual relationship.  The VA examiner stated that there was 
no evidence that supported the Veteran's contention that the 
schizophrenia caused the diabetes mellitus.  

The VA examiner also found that the schizophrenia did not 
adversely impact the diabetes mellitus because while the Veteran 
was not compliant with his psychiatric treatment, he was not 
psychotic and while he had paranoid ideation and some somatic 
preoccupation the Veteran was in contact with reality and 
understood the need for medications and the implications for not 
taking them.  

The VA examiner considered a private medical statement in which 
the private physician noted that the Veteran's schizophrenia had 
the potential to adversely impact the veteran' medical 
conditions, the VA examiner noted that the private physician did 
not actually state this had occurred.    

There is no competent evidence which relates the current diabetes 
mellitus to service or to a service-connected disability.  The 
Veteran's own implied assertions of such casual relationship are 
afforded no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters.  

Although the Veteran, as a layperson, is competent to testify as 
to observable symptoms, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  There is no evidence which 
establishes that the Veteran has medical expertise.  

In summary, the Board must conclude that the preponderance of the 
evidence is against the finding that the Veteran's current 
diabetes mellitus was incurred during service or is related to an 
in-service injury or trauma, or is proximately due to or 
aggravated by a service-connected disability.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is no 
approximate balance of the evidence for and against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for diabetes mellitus is 
not warranted. 


Hepatitis

Regarding the claimed hepatitis, the Veteran asserts that he 
developed hepatitis in service while he was stationed in Germany 
in the early 1960's.  See the Veteran's testimony at the hearing 
before the Board in March 2007.

However, the service treatment records are negative for a 
diagnosis of hepatitis.  In October 1959, the Veteran sought 
medical treatment after "not feeling well" for two weeks.  

The Veteran reported that a coworker had hepatitis and was 
concerned that he had hepatitis.  An examination revealed that 
the sclera was not jaundiced and that the abdomen had no masses 
or tenderness.  The liver was not palpable.  The impression was 
that of no organic disease present.  

The service examination in June 1953 and separation examination 
dated in July 1954 do not show a diagnosis of hepatitis.  

For his second period of service, examination reports dated in 
January 1958, February 1958 and April 1958 do not show a 
diagnosis of hepatitis.  

Moreover, there is no competent evidence showing a current 
diagnosis of hepatitis.  The Veteran's lay assertions in this 
regard are afforded limited probative weight for the purpose of 
establishing that he suffers from hepatitis that developed in 
service.

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Moreover, the Veteran has not submitted any medical evidence 
which supports these lay assertions.  

The Court has held that Congress specifically limited service 
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Without competent evidence of a diagnosed disability, service 
connection for the disorder cannot be awarded.  See Brammer; 
supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) 
(holding that service connection requires a showing of current 
disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that a grant of service connection requires that 
there be a showing of disability at the time of the claim, as 
opposed to sometime in the distant past).


Skin cancer

Regarding the claimed skin cancer, the Veteran asserts that it 
was caused by exposure to cryptographic material in service.  See 
the Veteran's testimony at the hearing before the Board in March 
2007.  

The Veteran asserts, in the alternative, that his skin cancer is 
due to the stress from the service-connected schizophrenia.  See 
the Veteran's February 2002 statement.

There is a current diagnosis of skin cancer.  See the December 
2009 private medical records which show a diagnosis of restaging 
head and neck carcinoma and squamous cell carcinoma under the 
right ear, status post radiation therapy.  

The hospital records dated in January 2009 indicate that the 
Veteran had a previous history of surgically excised basal skin 
cancers of the scalp and chest in 2001.  The records indicate 
that the Veteran currently had clinical stage III keratinizing 
squamous cell carcinoma of the skin of the right neck, probably 
metastatic.  

However, there is no competent evidence showing the presence of 
skin cancer in service.  The service treatment records show 
dermatitis of the finger, but the various examinations in service 
are negative for complaints or findings of skin cancer.  See 
examination reports dated in June 1953, July 1954, January 1958, 
February 1958, and April 1958. 

As noted, the first evidence showing skin cancer was in 2001.  
The December 1997 VA dermatologic examination was unremarkable as 
to skin cancer.   Moreover, skin cancer was not detected on 
earlier VA examinations in June 1996, November 1976, January 1976 
or September 1954.  

The Veteran in this regard has submitted no competent evidence 
linking the claimed skin to any event or incident of his periods 
of active service.  

Moreover, there is no competent evidence to support the Veteran's 
lay assertions that any skin cancer was caused or aggravated by 
service-connected disability.   

The Veteran's lay assertions can be afforded no probative weight 
because that he is not shown to have the requisite expertise to 
render medical diagnosis or opinion referable to the likely 
etiology of a claimed condition.  

Although the Veteran is competent to testify as to observable 
symptoms, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for skin cancer.  See Gilbert, 1 Vet. App. at 55.   




ORDER

An increased rating of 100 percent for the service-connected 
schizophrenia is granted, subject to regulations controlling 
disbursement of VA monetary benefits.      

An increased rating of 20 percent for the service-connected 
residuals of a left shoulder separation beginning on  August 20, 
1996 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 20 percent for the service-
connected residuals of a left shoulder separation is denied. 

An increased rating for the service-connected left middle finger 
disability is denied.   

An increased rating for the service-connected chronic prostatitis 
is denied.   

An increased rating for the service-connected dyshydrotic eczema 
is denied.  

Service connection for diabetes mellitus is denied.   

Service connection for hepatitis is denied.  

Service connection for skin cancer is denied.  


REMAND

The Veteran asserts that his heart disease developed in service.  
The Veteran reports complaining of chest pain at the time of his 
separation from his first period of service.  See the Veteran's 
testimony at the hearing before the Board in March 2007.  He also 
relates the heart disease to the stress of the service-connected 
schizophrenia.  See the Veteran's February 2002 statement.  

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The service treatment records dated in April 1952 indicate that 
the Veteran had a psychogenic cardiovascular reaction.  A July 
1952 service treatment record notes that the Veteran had 
complaints of chest pain.  The symptoms were attributed to upper 
respiratory infection.  

An examination in June 1953 showed that the cardiovascular 
examination was normal.  The separation examination in July 1954 
indicated that examination of the heart was normal and that the 
chest x-ray study was negative, but the Veteran reported having 
pain in his chest since 1950.  

The evidence shows that the Veteran continued to experience had 
chest pain after service.  The private treatment records note 
that the Veteran reported having recurrent chest pain since 1976.  
The record notes that chest x-ray examinations were negative in 
1975, 1977, 1978 and 1979.  

A cardiovascular disability was diagnosed in 1979 when the 
Veteran had his first myocardial infarction.  The Veteran 
underwent triple bypass surgery in 1992.  See a November 2004 
statement by a cardiologist.  

In a May 2007 statement, Dr. R.L. thought that the Veteran's 
onset of heart disease at a relatively young age was related to 
the conditions of his tenure in the armed forces.  VA treatment 
records show current diagnoses of hypertension, angina pectoris, 
and coronary atherosclerotic heart disease.  

The Board finds that a VA examination is necessary to determine 
whether the current heart disease is medically related to the 
Veteran's period of service or to a service-connected disability.  

Regarding the claim of service connection for spinal stenosis, 
the Veteran argues that the spinal stenosis was caused or 
aggravated by the service-connected schizophrenia.  

Of record is a June 1980 statement from a psychiatrist who 
reported  that the Veteran's anxiety and tension aggravated his 
psychosomatic symptom of back pain.  

This medical opinion is an indication that the spinal stenosis 
may be aggravated or worsened by the service-connected 
schizophrenia.  This is sufficient evidence to warrant an 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the RO should take appropriate steps to contact the 
Veteran by letter and request that he provide sufficient 
information, and if necessary authorization, to enable the RO to 
obtain any pertinent treatment records showing treatment of heart 
disease or spinal stenosis.  

The RO should make an attempt to obtain any treatment records 
identified by the Veteran. The Veteran also should be informed 
that he may submit evidence to support his claim.

Accordingly, these remaining matter are REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed heart disease and 
spinal stenosis.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file. The letter should invite the Veteran 
to submit any pertinent medical evidence in 
support of his claims to VA.

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and likely etiology of the claimed heart 
disease and spinal stenosis.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination.

The examiner should report all current 
cardiovascular and lumbar spine diagnoses.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
cardiovascular disease had its clinical 
onset during service or is related to any 
event or incident during service.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
spinal stenosis had its clinical onset 
during service or is related to any event 
or incident during service.  

The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current cardiovascular disorder or spinal 
stenosis or spine disorder is caused or 
aggravated by the service-connected 
schizophrenia.  If the examiner finds that 
the cardiovascular disorder or spine 
disorder is aggravated by a service-
connected disability, the examiner should 
indicate the degree of disability due to 
the aggravation.   

4.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran or any 
designated representative who should be 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


